ELLETT, Justice
(concurring in the result).
I concur in the result. The appellant is the proprietor of a tavern and lounge, and the respondent owns many automatic music boxes. The parties executed a written contract with the following provisions: .
Proprietor hereby grants unto Company the exclusive right for 5 years to install and’ maintain automatic music equipment upon the premises located' L-Roy Tavern Lounge.
Company shall install upon said premises the following music equipment: New L. P. Console along with speakers and other music" equipment to be placed at company’s option.
* * * * * *
In the event of any breach of this agreement, in addition to any other rem*398edy which it may have in law or in equity, Company may elect to terminate this agreement and remove all such equipment without interference from Proprietor and shall he entitled to liquidated damages of a sum equal to the Company’s average weekly contents of the coin boxes prior to said breach multiplied by the number of weeks remaining in the unexpired term of this agreement.
This is not a case where the proprietor agreed to rent a specified machine, but it is a case where the proprietor gave an exclusive right to the company to install and maintain automatic music equipment in the lounge for a term of years. The respondent had many pieces of automatic music equipment. What it sought was favorable locations for installing that equipment.
By refusing to allow the company to maintain the equipment, the appellant became liable for damages because of his breach of the contract. The measure of those damages would be that which the parties had in contemplation of mind when the agreement was executed. The agreement itself states that liquidated damages would be the average weekly contents of the coin boxes prior to the breach multiplied by the number of weeks remaining in the term. These so-called liquidated damages would constitute a penalty and would not be enforceable because they do not provide for the costs of the operation of the machine. However, it does show what the parties had in mind as to how damages would be ascertained.
The trial court used the correct measure of damages when it took the respondent’s share of the average monthly take and multiplied it by the number of months remaining in the term and then subtracted therefrom the costs of operation.
The appellant tries to complicate the issue by claiming the company was under a duty to mitigate damages by placing its machine in another location. This the company was not required to do. If a new location could have been secured, another machine could have been installed therein without in any manner diminishing the profits from the machine in the appellant’s lounge.
CROCKETT, C. J., concurs in the concurring opinion of ELLETT, J.
CALLISTER, J., concurs in the main opinion and also in the concurring opinion of ELLETT, J.